      Case 2:16-cr-00032-BWA-JVM Document 343 Filed 01/08/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          NO. 16-32

STANTON GUILLORY                                                SECTION M
LOUIS AGE, JR.
LOUIS AGE, III
RONALD WILSON, JR.
KENDRICK JOHNSON

                                            ORDER


       Considering the Motions to Suppress, R. Doc. 284, R. Doc. 285, and R. Doc. 287;

       IT IS ORDERED that a hearing on the Motion to Suppress Statements, R. Doc. 284, and

the Motion to Suppress Cell-Site and Geo-Location Information, R. Doc. 285, is hereby set for

February 13, 2020, at 9:00 a.m.

       IT IS FURTHER ORDERED that a hearing on the Motion to Suppress Evidence, R. Doc.

287, is hereby set for March 6, 2020, at 9:00 a.m.

       New Orleans, Louisiana, this 7th day of January 2020.



                                             ________________________________
                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE
